DETAILED ACTION
This office action is in response to Printer Rush of 09/08/2022.
Currently claims 1-3, 5-6, 8 and 10-20 are pending in the application.
EXAMINER’S AMENDMENT
The dependence of claims 5 and 12 are corrected to take care of a typo in these two claims. No change is necessary on applicant’s part. (strike-through – deleted and underlined added).
Claim 5 (currently amended) - The process according to claim 1, wherein step (D10) dividing is carried out so that the movable working membrane is attached to the substrate via three or more working suspensions including four working suspensions.
Claim 12 (currently amended) - The process according to claim 1, wherein step (D10) comprises cutting two or more movable working membranes including four identical movable working membranes arranged in a 2×2 array configuration above the substrate.

Allowable Subject Matter
The reasons for allowance provided in Office Action of 09/02/2022 still apply after examiner’s amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


09/10/2022